TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-05-00467-CR




                                Tremoin Dequinn Jackson, Appellant

                                                     v.

                                     The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 56820, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                               MEMORANDUM OPINION

                  A jury found appellant Tremoin Dequinn Jackson guilty of robbery. See Tex. Pen.

Code Ann. § 29.02 (West 2003). The jury assessed punishment at twenty years’ imprisonment and

a $10,000 fine.

                  Jackson’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Jackson received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit insofar as Jackson’s conviction and sentence are concerned. The district court’s

judgment is modified to reflect that the court recommends, rather than orders, that Jackson pay court

costs, attorney fees, and the fine as a condition of parole. See Bray v. State, 179 S.W.3d 725, 728

(Tex. App.—Fort Worth 2005, no pet.). The court did not impose restitution. Counsel’s motion to

withdraw is granted.

               As modified, the judgment of conviction is affirmed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Modified and, as Modified, Affirmed

Filed: November 30, 2006

Do Not Publish




                                                 2